Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21125 Name of Fund: BlackRock California Municipal Income Trust II (BCL) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Income Trust II, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock California Municipal Income Trust II Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value California - 141.0% Alameda County, California, Joint Powers Authority, Lease Revenue Refunding Bonds, 5%, 12/01/34 (a) $ $ Bay Area Toll Authority, California, Toll Bridge Revenue Refunding Bonds (San Francisco Bay Area), Series F, 5%, 4/01/31 California HFA, Home Mortgage Revenue Bonds, VRDN, AMT, Series P, 8.50%, 2/01/27 (b)(c)(d) California Infrastructure and Economic Development Bank Revenue Bonds (Kaiser Hospital Assistance I-LLC), Series A, 5.55%, 8/01/31 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, Series C, 5.125%, 11/01/23 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, Series C, 6.75%, 12/01/27 California Statewide Communities Development Authority, Health Facility Revenue Bonds (Memorial Health Services), Series A, 5.50%, 10/01/33 California Statewide Communities Development Authority Revenue Bonds (Catholic Healthcare West), Series E, 5.50%, 7/01/31 California Statewide Communities Development Authority Revenue Bonds (Kaiser Permanente), Series A, 5.50%, 11/01/32 California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series B, 5.50%, 8/15/34 Chabot-Las Positas, California, Community College District, GO (Election of 2004), Series B, 5%, 8/01/31 (e) Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5%, 12/01/27 Corona-Norco Unified School District, California, Community Facilities District Number 98-1, Special Tax Bonds, 5.10%, 9/01/32 (e) Eastern Municipal Water District, California, Water and Sewer, COP, Series H, 5%, 7/01/33 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.40%, 1/01/26 (f)(g) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.42%, 1/01/30 (f)(g) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.12%, 1/15/30 (g) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (h) Portfolio Abbreviations To simplify the listings of the Trust holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) HFA Housing Finance Agency COP Certificates of Participation IDR Industrial Development Revenue Bonds GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock California Municipal Income Trust II Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75%, 6/01/13 (h) $ $ La Quinta, California, Redevelopment Agency, Tax Allocation Bonds (Redevelopment Project Area Number 1), 5.125%, 9/01/32 (e) Los Angeles, California, Department of Water and Power, Waterworks Revenue Refunding Bonds, Series A, 5.125%, 7/01/41 (i) Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines, Inc.), AMT, Series C, 7.50%, 12/01/24 Los Angeles County, California, Metropolitan Transportation Authority, Sales Tax Revenue Refunding Bonds, Proposition C, VRDN, Second Senior Series A, 7%, 7/01/20 (b)(c)(d) Modesto, California, Irrigation District, COP, Series B, 5.50%, 7/01/35 Pasadena, California, COP, Refunding, Series C, 5%, 2/01/33 Pittsburg, California, Redevelopment Agency, Tax Allocation Refunding Bonds (Los Medanos Community Development Project), Series A, 6.50%, 9/01/28 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.60%, 9/01/33 Sacramento County, California, Sanitation District Financing Authority, Revenue Bonds (Sacramento Regional County Sanitation District), 5%, 12/01/36 (b)(i) San Francisco, California, City and County Airport Commission, International Airport Revenue Refunding Bonds, AMT, 2nd Series, 6.75%, 5/01/19 San Francisco, California, City and County Redevelopment Agency, Community Facilities District Number 1, Special Tax Bonds (Mission Bay South Public Improvements Project), 6.25%, 8/01/33 San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.46%, 1/15/34 (b)(g) San Mateo County, California, Joint Powers Financing Authority, Lease Revenue Refunding Bonds (Youth Services Campus), Series A, 5%, 7/15/33 Santa Ana, California, Unified School District, GO (Election of 2008), Series A, 5.50%, 8/01/30 Santa Ana, California, Unified School District, GO (Election of 2008), Series A, 5.125%, 8/01/33 Santa Rosa, California, Wastewater Revenue Refunding Bonds, Series B, 5.35%, 9/01/25 (e)(g) South Tahoe, California, Joint Powers Financing Authority, Revenue Refunding Bonds (South Tahoe Redevelopment Project Area Number 1), Series A, 5.45%, 10/01/33 Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (a) 2 BlackRock California Municipal Income Trust II Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value University of California, General Revenue Bonds, Series A, 5%, 5/15/33 (e) $ $ University of California, Revenue Bonds, Series D, 5%, 5/15/32 (b)(i) Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25%, 10/01/28 Val Verde, California, Unified School District, GO (Election of 2008), Series A, 5.50%, 8/01/33 Multi-State - 4.3% Charter Mac Equity Issuer Trust, 5.75%, 4/30/15 (j)(k) 500 Charter Mac Equity Issuer Trust, 6%, 4/30/15 (j)(k) Charter Mac Equity Issuer Trust, 6%, 4/30/19 (j)(k) Charter Mac Equity Issuer Trust, 6.30%, 4/30/19 (j)(k) Total Municipal Bonds - 145.3% Municipal Bonds Transferred to Tender Option Bond Trusts (l) California - 17.1% California State Department of Water Resources Revenue Bonds (Central Valley Project), Series AE, 5%, 12/01/29 California State University, Systemwide Revenue Bonds, Series A, 5%, 11/01/39 (a) Santa Clara County, California, Financing Authority, Lease Revenue Refunding Bonds, Series L, 5.25%, 5/15/36 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 17.1% Total Long-Term Investments (Cost - $167,606,854) - 162.4% Short-Term Securities Shares CMA California Municipal Money Fund, 0.51% (m)(n) 10,727,355 Total Short-Term Securities (Cost - $10,727,355) - 11.5% Total Investments (Cost - $178,334,209*) - 173.9% Other Assets Less Liabilities - 0.7% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (10.7)% ) Preferred Shares, at Redemption Value - (63.9)% (59,769,565 ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) FSA Insured. (b) MBIA Insured. (c) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. 3 BlackRock California Municipal Income Trust II Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) (d) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (e) AMBAC Insured. (f) Security is collateralized by Municipal or U.S. Treasury Obligations. (g) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (h) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (i) FGIC Insured. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (k) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (l) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (m) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA California Municipal Money Fund $ 29,119 (n) Represents the current yield as of report date. 4 BlackRock California Municipal Income Trust II Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market- corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trusts' investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Municipal Income Trust II By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Municipal Income Trust II Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Municipal Income Trust II Date: January 20, 2009 By: /s/ Neal J. Andrews; Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Municipal Income Trust II Date: January 20, 2009
